UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL MARKHAM,
                                                  Plaintiff,           Case # 19-cv-6930-FPG

v.                                                                     DECISION AND ORDER

MARK CHAUVIN BEZINQUE, et al.,
                                                  Defendants.

MICHAEL D. MARKHAM,
                                                  Plaintiff,           Case # 20-cv-6039-FPG

v.                                                                     DECISION AND ORDER

MATHEW A. ROSENBAUM, et al.,
                                                  Defendants.


                                        INTRODUCTION

        In late December 2019 and mid-January 2020, Plaintiff Michael Markham commenced

these actions against several individuals for various claims arising out of his divorce proceedings

in New York state court. ECF No. 1. Plaintiff paid the $400 filing fee. On January 31, 2020,

Plaintiff filed a motion to proceed in forma pauperis (“IFP”) (ECF No. 2) and a motion for

appointment of counsel (ECF No. 3) in each case. Plaintiff also requested that default judgment

be entered against Defendant Edward W. Riley, who he has been unable to serve. The Court denies

all of Plaintiff’s requests.


                                          DISCUSSION

I.      Motion to Proceed IFP

        In his motion to proceed IFP, Plaintiff indicates that he receives $7,539.14 per month from

“[p]ensions, annuities, disability, or life insurance.” ECF No. 2 at 1. Plaintiff’s annual income is,




                                                 1
therefore, over $90,000 per year. Such income does not qualify Plaintiff to proceed as a poor

person here. Indeed, Plaintiff has already paid the filing fee to commence this action.

II.    Motion for Appointment of Counsel

       There is no constitutional right to appointed counsel in civil cases. Under 28 U.S.C.

§ 1915(e), the Court may appoint counsel to assist indigent litigants. See, e.g., Sears, Roebuck &

Co. v. Charles Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988). The assignment of counsel

in civil cases is within the trial court’s discretion. In re Martin-Trigona, 737 F.2d 1254, 1260 (2d

Cir. 1984).    The Court must consider the issue of appointment carefully, because “every

assignment of a volunteer lawyer deprives society of a volunteer lawyer available for a deserving

cause.” Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). In determining whether to

assign counsel, the Court considers several factors, including whether the indigent’s claims seem

likely to be of substance; the indigent’s ability to investigate the crucial facts; whether conflicting

evidence implicating the need for cross-examination will be the major proof presented to the fact

finder; the indigent’s ability to present the case; the complexity of the legal issues; and any special

reason why appointment of counsel would be more likely to lead to a just determination. See

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); Hodge v. Police Officers, 802 F.2d 58

(2d Cir. 1986).

       After considering these factors, the Court finds that the appointment of counsel is not

warranted. Plaintiff is not indigent. Additionally, Plaintiff’s submissions are articulate and it

appears that he can adequately present his own claims. There are no special reasons that would

favor the appointment of counsel.




                                                  2
III.   Default Judgment Against Riley

       In a letter dated January 31, 2020 filed in case number 19-cv-6930, Plaintiff requests

default judgment against Defendant Edward W. Riley. ECF No. 6. Plaintiff employed Scott J.

Campanella to serve Riley with the Complaint. According to the affidavit of service, a skip-trace

search did not yield a current address for Riley. ECF No. 5. Campanella appeared at Riley’s office

in Brockport and found that it was closed. Thereafter, Campanella reached Riley several times via

telephone. Riley indicated that he would not accept service by email and he refused to provide a

current address. Riley further indicated that his office in Brockport is not currently staffed and

that “he will not return until the end of February.” Id.

       Default judgment requires effective service. O’Callaghan v. Sifre, 242 F.R.D. 69, 72

(S.D.N.Y. 2007) (“A default judgment may not be granted, however, if the defendant has not been

effectively served with process.”). Therefore, Plaintiff’s request for default judgment is improper.

       Plaintiff is reminded that he must serve Riley with the Complaint in accordance with

Federal Rule of Civil Procedure 4.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to proceed IFP (ECF No. 2) and his motion

for appointment of counsel (ECF No. 3) are DENIED in both cases. Plaintiff’s request regarding

default judgment (ECF No. 6 in 19-cv-6930) is also DENIED.

       IT IS SO ORDERED.

Dated: February 5, 2020
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 3
